Citation Nr: 1415427	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  06-21 833	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Coyle, Counsel












INTRODUCTION

The Veteran served on active duty from December 1982 to October 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the matter was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In December 2003, the Veteran executed a power of attorney in favor of Disabled American Veterans as his representative.  In October 2010, the Veteran executed another power of attorney, appointing Veterans of Foreign Wars as his representative.  

In June 2013, Veterans of Foreign Wars (VFW) notified the Board that VFW could not represent the Veteran, because it was VFW policy not to provide representation after a substantive appeal had been filed or while a claim was in remand status.  The Board remanded the claim in August 2009.  

In May 2013, the Veteran had a new address, but correspondence sent to the address has been returned as undeliverable, including a letter in September 2013, asking the Veteran to clarify representation. 

As the record is insufficient to decide the claim, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Make a reasonable effort to ascertain the Veteran's current address.  If a current address is obtained, ask the Veteran to clarify representation.  

2.  Obtain records from the VA facility in Manila, Philippines. 

3.  Ask the Veteran to submit or to authorize VA to obtain on his behalf the records of Dr. H.V. at the Medical City Orthopedic Clinic.

4.  Afford the Veteran a VA examination to determine:

The functional effect on employment due to service-connected disabilities: a total right knee replacement (30 percent); left knee chondromalacia (10 percent); and left ankle instability (currently 10 percent)? 

5.  After the above development, adjudicate the TDIU, including on an extraschedular basis if applicable.  If the benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



